UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53843 U.S. CHINA MINING GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 43-1932733 (I.R.S. Employer Identification No.) 15310 Amberly Drive, Suite 250 Tampa, FL (Address of principal executive offices) (Zip Code) (813) 514-2873 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes¨ Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of common stock outstanding as of March 31, 2013: 18,852,582 U.S. CHINA MINING GROUP INC. INDEX PageNumber PART I. Financial Statements 1 Item 1. Financial Information 1 Consolidated Balance Sheets as of March 31, 2013 (Unaudited)and December 31, 2012 1 Consolidated Statements of Operations and Other Comprehensive Loss (Unaudited) – Three Months Ended March 31, 2013 and March 31, 2012 2 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2013 and March 31, 2012 3 Notes to Consolidated Financial Statements – March 31, 2013(Unaudited)and December 31, 2012 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. Other Information 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 (UNAUDITED) ASSETS CURRENT ASSETS Cash & equivalents $ $ Other receivables and prepaid expenses Taxes receivable Deposit for coal trading Inventory Total current assets NONCURRENT ASSETS Deposits for mine acquisition Prepaid mining rights, net Property and equipment, net Construction in progress Deferred tax asset, net Asset retirement cost, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Unearned revenue $ $ Accrued liabilities and other payables Taxes payable Warrant derivative liability Advance from shareholder Total current liabilities NONCURRENT LIABILITIES Asset retirement obligation, net of deposit for mine restoration of $1,309,517 in 2013 and $1,306,059 in 2012, respectively Total noncurrent liabilities Total liabilities CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY Series A Preferred Stock, $0.001 par value, 8,000,000 shares authorized, 400,000 shares issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 18,852,582 shares issued and outstanding Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS (UNAUDITED) THREE MONTHS ENDED MARCH 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses Selling General and administrative Total operating expenses Income (loss) from operations ) Non-operating income (expenses) Interest income Interest expense ) ) Other expenses ) ) Warrant derivative expense ) ) Total non-operating expenses, net ) ) Income (loss) before income tax ) Income tax expense (benefit) ) Net loss ) ) Other comprehensive item Foreign currency translation gain Comprehensive loss $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per share $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Changes in fair value of warrant derivative Accretion of interest on asset retirement obligation Stock option compensation Changes in deferred tax ) ) (Increase) decrease in assets and liabilities: Accounts receivable - Other receivables, deposits and prepaid expenses Inventory - ) Deposit for mine restoration - Unearned revenue ) Accrued liabilities and other payables Taxes payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Disposal of fixed assets - Acquisition of property, plant & equipment - ) Net cash provided by (used in) investing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS NET DECREASE IN CASH & EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $
